DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 02, 2019 is being considered by the examiner.
Drawings
The drawings were received on December 02, 2019.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibutani (US 2019/0030681, hereinafter referred to as “Shibutani”). Shibutani anticipates claims:
1. An optical fiber ferrule polishing holder (optical fiber ferrule polishing jig 10A is interpreted as the optical fiber ferrule polishing holder) mounted on an optical fiber ferrule polishing machine (see paragraph 0063) and used for polishing an optical fiber ferrule having a rectangular cross section (this limitation is an intended use and does not further limit the claimed structures), the optical fiber ferrule polishing holder comprising: 
a body part (base 12a is interpreted as the body part) having an insertion hole (20) into which the optical fiber ferrule (51) can be inserted, the body part being capable of abutting on the optical fiber ferrule at a support wall (see figure 6, the upper left portion of 12a, at the top right most portion of hole 20 is interpreted as the support wall) of the insertion hole; and 
a fixing part (fixing piece 14a is interpreted as the fixing part) having a pressing wall (engagement portion 63 is interpreted as the pressing wall) for pressing the optical fiber ferrule to the support wall at a predetermined pressure (see figures 1-15), wherein the support wall is inclined at a predetermined angle with respect to a vertical axis which is vertically extended from a polishing surface of the optical fiber ferrule polishing machine (see figures 1-15; no specific angle is required, simply a predetermined angle, which means any angle meets the limitation), and the support wall has a protrusion toward the pressing wall (the lip of the base 12a at the top left of the base portion 12a at the top right of the hole 20 is interpreted as a protrusion as it protrude to the upward and leftward direction from the rest of the base 12a).
2. The optical fiber ferrule polishing holder according to claim 1, wherein a protrusion height of the protrusion is 0.001 mm to 0.026 mm (the protrusion is interpreted to be just an amount of material such that the height meets this limitation).
3. The optical fiber ferrule polishing holder according to claim 1, wherein the protrusion is located at a center of the support wall when viewed from an upper surface (see figures 1-15, the protrusion is interpreted as being located at a center in the left-right directions of the support wall when viewed from an upper surface).
4. The optical fiber ferrule polishing holder according to claim 1, wherein the support wall has an arc-shaped cross section or a quadratic curve-shaped cross section when viewed from an upper surface (the protrusion portion of the support wall is interpreted as being an arc-shaped cross section protruding from the rest of the base 12a, meeting the requirement of the claim).
5. The optical fiber ferrule polishing holder according to claim 1, wherein the fixing part has a movable member (pivoting rod 13 is interpreted as a movable member) which is movable along a predetermined path by a bolt fastening structure (the knob 37 is interpreted as a bolt fastening structure and can be used to move the pivoting rod 13 along a predetermined path), and 
the optical fiber ferrule is pressed to the support wall at the predetermined pressure  (see figures 1-15).
6. The optical fiber ferrule polishing holder according to claim 1, wherein the fixing part has a rod member (13) which is movable between a first member and a second member (see figures 1-15); and 
a movable member (pressing protrusion 40) moved by the rod member, the movable member presses the optical fiber ferrule to the support wall when the rod member is located at the first position, and the optical fiber ferrule is released from the support wall when the rod member is located at the second position (see figures 1-15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874